Citation Nr: 1142883	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  02-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of right tibia/fibula fracture, post open reduction internal fixation (ORIF).



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1952 to October 1955 and from January 1959 to March 1962.  This matter is before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  This issue was originally before the Board on appeal from a July 2005 rating decision of the Reno RO.  In a decision issued in May 2007, the Board, in pertinent part, denied the claim.  The Veteran appealed that decision to the Court. In August 2008, the Court issued an order that vacated the portion of the May 2007 Board decision that addressed this issue and remanded the matter on appeal for readjudication consistent with the instructions outlined in the August 2008 Joint Motion by the parties.

In a decision issued in April 2009 the Board again denied the claim.  The Veteran appealed that decision to the Court.  In January 2011, the Court issued a Memorandum Decision that vacated the portion of the April 2009 Board decision that addressed the increased rating issue and remanded the matter on appeal for further proceedings consistent with that decision.

The April 2009 decision also denied a claim for service connection for prostate cancer.  The Court's Memorandum Decision in January 2011 deemed that claim abandoned as the Veteran did not raise any arguments with respect to that claim.

In light of the fact that the Veteran's attorney has concurrently initiated a separate appeal to the Court with respect to the issue of service connection for cardiovascular and vascular disease denied by the Board in May 2007, that issue is not properly before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The Court remanded this case because in February 2006 the Veteran's attorney requested that VA "incorporate all ongoing treatment reports into [the appellant's] claims file."  As noted below, recent VA treatment records are requested herein.  To the extent the Veteran's attorney is referring to other sources of medical treatment records "the claimant must provide enough information to identify and locate [such] records."  38 C.F.R. § 3.159(c)(3).

A VA medical examiner last assessed the Veteran's service-connected right ankle over six years ago, in July 2005.  "Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998)).

Furthermore, in an August 2010 VA treatment record the Veteran asserted that the screw in his right ankle "prevents him from dorsiflexing his right ankle."  One of the criteria for the next higher, 40 percent, rating under Diagnostic Code 5270 is ankylosis in dorsiflexion at more than 10 degrees.  Given that the disability is alleged to have increased in severity, another VA examination is warranted.  See 38 C.F.R. §  3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO must obtain any updated VA treatment records since February 2011 that have not already been associated with the claims file.  The Veteran's attorney should be contacted and asked to identify (with the full amount of time provided by regulation to respond--so as to avoid further delay by another remand if the attorney does not respond and a year has not passed) any outstanding pertinent private treatment records and, if any such records exist, to provide a detailed identification of such records and releases from the Veteran for VA to secure the records.  If any such records sought by the RO are not furnished pursuant to the RO's request, the Veteran and his attorney should be advised that ultimately it is his responsibility to ensure that private pertinent records are associated with the claims file.  In connection with this development the RO should advise the Veteran and his attorney of the provisions of 38 C.F.R. § 3.158.

2. Following completion of #1, schedule a VA examination to determine the severity of disability caused by the service-connected residuals of right tibia/fibula fracture.  The claims file must be made available to the examiner.  The examiner should:

a. Specifically document whether or not the Veteran has nonunion of the tibia and fibula with loose motion requiring a brace;
b. Specifically document if there is ankylosis of the ankle in plantar flexion or dorsiflexion.  If so, the examiner should provide the degree at which the ankle is fixed in plantar flexion or dorsiflexion.  
c. If there is no ankylosis present, the examiner should set forth any limitation of motion of the right knee and right ankle in degrees and severity.  The determination should next be expressed in terms of the degree of additional range of motion loss due to pain, weakened movement, excess fatigability or incoordination.  The examiner must also state whether there are objective signs of pain, and opine as to whether any such pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The rationale for all opinions should be explained.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

